2015 UT App 268



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                         Appellee,
                             v.
                   WARREN LEE CHRISTENSEN,
                         Appellant.

                      Per Curiam Decision
                        No. 20131163-CA
                    Filed November 12, 2015

           Third District Court, Salt Lake Department
                The Honorable Robin W. Reese
                          No. 111905849

       Nathalie S. Skibine, Nisa J. Sisneros, and Wojciech S.
                 Nitecki, Attorneys for Appellant
          Sean D. Reyes, Brett J. DelPorto, and Thomas B.
                 Brunker, Attorneys for Appellee

      Before JUDGES STEPHEN L. ROTH, JOHN A. PEARCE, and
                       KATE A. TOOMEY.

PER CURIAM:

¶1     Warren Lee Christensen appeals his sentence after
pleading guilty to one count of aggravated assault, a second-
degree felony, one count of obstructing justice, a second-degree
felony, and one count of aggravated assault, a third-degree
felony. Christensen asserts that the district court based its
decision to sentence him to prison, at least in part, on unreliable
information.

¶2     We review the sentencing decision of the district court,
including the decision to grant or deny probation, for abuse of
discretion. See State v. Valdovinos, 2003 UT App 432, ¶ 14, 82 P.3d
1167. “An abuse of discretion results when the judge fails to
                        State v. Christensen


consider all legally relevant factors, or if the sentence imposed is
clearly excessive.” Id. (citation and internal quotation marks
omitted). Furthermore, “[a]n appellate court may only find
abuse if it can be said that no reasonable [person] would take the
view adopted by the trial court.” Id. (alteration in original)
(citation and internal quotation marks omitted). Finally, a
“defendant is not entitled to probation, but rather the court is
empowered to place the defendant on probation if it thinks that
will best serve the ends of justice and is compatible with the
public interest.” State v. Rhodes, 818 P.2d 1048, 1051 (Utah Ct.
App. 1991). However, in making a sentencing decision, “the
Utah Constitution . . . requires that a sentencing judge act on
reasonably reliable and relevant information in exercising
discretion in fixing a sentence.” State v. Wanosik, 2001 UT App
241 ¶ 34, 31 P.3d 615 (citation and internal quotation marks
omitted).

¶3     Christensen asserts that the district court erred in relying
on the victim’s impact statement and on her statements during
sentencing, both of which he argues were unreliable.
Specifically, Christensen argues that certain information
contained in the victim impact statement, including statements
concerning alleged prior abuse of the victim by Christensen,
were unreliable because the information contradicted the
previous testimony and statements of the victim. In order to
establish that the district court abused its discretion in relying on
allegedly unreliable or irrelevant information, “the defendant
must show (1) evidence of reliance, such as an affirmative
representation in the record that the judge actually relied on the
specific information in reaching her decision, and (2) that the
information she relied upon was irrelevant [or unreliable].” State
v. Moa, 2012 UT 28, ¶ 35, 282 P.3d 985. Here, there is no evidence
that the district court relied on the information Christensen
believes was unreliable.

¶4    In announcing its sentencing decision the district court
never made reference to any of the information Christensen
argues was unreliable. The court referenced only the incident



20131163-CA                      2               2015 UT App 268
                        State v. Christensen


giving rise to the charges at issue and how the incident
“impacted someone’s life to the point they feel at least that they
may never be the same again, may not even live a happy, normal
life.” For example, after the victim read her statement and
Christensen’s counsel argued that it would be unfair to sentence
Christensen to prison, the district court gave Christensen a
chance to address the issue. In so doing, the district court asked
Christensen if he believed it would be inherently unfair to
sentence him to prison after hearing the very serious
consequences resulting from the actions that Christensen had
“admitted doing.” Thus, the district court focused on the injuries
suffered solely as a result of the admitted conduct, not the
allegedly unreliable information from the victim impact
statement.

¶5     Later the district court expressly rejected both the State’s
and the victim’s request to impose consecutive sentences,
because the court felt that the charges resulted from essentially
“one criminal act, although it persisted over the course of a long
time.” This statement again demonstrates that the district court
made its sentencing decision based on the conduct Christensen
admitted to and the repercussions of that specific conduct rather
than other conduct referenced in the victim’s impact statement,
which Christensen argues was unreliable. Ultimately, nothing in
the record demonstrates that the district court relied on
information other than that relating to the incident in question
and the impact that incident had on the victim. Accordingly, we
need not determine whether the statements made by the victim
regarding prior abuse were unreliable.

¶6    Affirmed.




20131163-CA                     3               2015 UT App 268